



COURT OF APPEAL FOR ONTARIO

CITATION:
Canada (Minister of Justice) v. Dika, 2012 ONCA
    196

DATE: 20120323

DOCKET: C54345

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Minister of Justice of Canada

Respondent

and

Myfit Dika aka Mike Davis

Applicant

Vincenzo Rondinelli, for the applicant

Richard A. Kramer and Roy Lee, for the respondent

Heard and endorsed:  March 22, 2012

An application for a judicial review of the Surrender
    Order of the Minister of Justice dated May 31, 2011.

APPEAL BOOK ENDORSEMENT

[1]

There is no merit to this application. The reasonableness of the
    decision to extradite to the United States is not affected by the outstanding
    charges in Macedonia for entirely different offences.

[2]

The application is dismissed.


